DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       MAGDALENA OZOG f/k/a MAGDALENA FOWERAKER,
                        Appellant,

                                     v.

                  MICHAEL CHARLES FOWERAKER,
                            Appellee.

                               No. 4D19-311

                           [November 7, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nickolaus Hunter Davis, Judge; L.T. Case Nos. FMCE
18-6238 and FMCE 18-8351.

  Magdalena Ozog f/k/a Magdalena Foweraker, Miami, pro se.

  Robert P. Kelly of Law Office of Robert P. Kelly, Hollywood, for appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.